Citation Nr: 1523061	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-50 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left ankle disability.
 
3.  Entitlement to service connection for a right foot disability, to include arthritis of the right great toe.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran had active service from September 1977 to September 1980 and from September 1983 to October 1984.  He also served in the Army National Guard from October 1980 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO). 

In a July 2014 decision, the Board denied increased ratings for a right eyebrow scar, road rash scars of the right shoulder, right lower flank, left shoulder, left elbow, and right anterior leg, a right elbow scar, status post left wrist fracture, and chronic right ankle sprain with peroneal tendonitis.  The Board granted an increased rating for traumatic arthritis of the left great toe.  The Board denied service connection for fibromyalgia.  The Board found that entitlement to service connection for a cervical spine disability was a de novo claim.  The Board found that new and material evidence was submitted to reopen the claims of service connection for a back condition, degenerative joint disease (DJD) of the right foot, including right great toe arthritis, and a left ankle disability.  The RO also denied entitlement to a TDIU.

The issues of service connection for a cervical spine disability, a low back disability, a left ankle disability, a right foot disability, including right great toe arthritis, and an acquired psychiatric disability; and entitlement to a TDIU were remanded by the Board for further development and consideration. 

In a February 2105 rating decision, service connection for degenerative arthritis and degenerative disc disease (DDD) the thoracolumbar spine and for an unspecified depressive disorder was granted.  The Veteran has not separately appealed either the initial rating or effective date assigned for the disabilities; these claims are not at issue before the Board.



FINDINGS OF FACT

1.  A cervical spine disability, left ankle disability and a right foot disability, to include arthritis of the right great toe, were not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current cervical spine, left ankle, and right foot disabilities to service.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation at any point during the appeal.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for establishing service connection for a right foot disability, to include arthritis of the right great toe, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by letter dated in December 2008. 

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) disability records, and lay statements.  

The Veteran was afforded a hearing by decision review officer at the RO in November 2010; however, he did not present any argument in support of the claims at issue. 

The Board remanded the claim in July 2014 to obtain afford the Veteran the opportunity to submit lay statements, obtain additional treatment records and schedule the Veteran for examinations.  The Veteran submitted a lay statement from his wife, treatment and SSA records were obtained, and VA examinations were conducted.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The agency of original jurisdiction has substantially complied with the July 2014 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

II.  Analysis 

A.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for a left ankle disability because it was sustained when he jumped off a truck in service in 1980.  He contends that he is entitled to service connection for cervical spine and right foot disabilities because they were caused by his in-service motorcycle accident in 1984.  He also notes that he is already in receipt of service connection for multiple disabilities due to the in-service accident.   

STRs note that the Veteran complained of severe right ankle pain in November 1978, December 1978, and September 1980.    

Treatment records note that the Veteran was thrown from a motorcycle in August 1984 while in service sustaining multiple abrasions and lacerations.  The two lacerations which required suturing were on the right brow and on the right elbow.  He also complained of left wrist pain, and diffuse pain especially the right back.  The remaining history was negative.  Physical examination of the neck noted full range of motion without tenderness.  On extremities examination, full range of motion was noted, though the Veteran did complain of some pain on extension and flexion of his thumbs bilaterally and of his large left toe.  The diagnoses were multiple abrasions and lacerations; and probable left ulnar styloid fracture.  The Veteran was given convalescent leave due to multiple injuries which included a left wrist fracture, full thickness lacerations on his right elbow and right eyebrow and numerous abrasions on his right flank, right hip, right arm, left arm, face, and right leg.

In a June 1985 letter the Veteran's private orthopedic surgeon stated that he has been treating the Veteran since August 1984, and that the August 1984 motorcycle accident resulted in a fracture of the left carpal navicular and a contusion to the left great toe.  The physician noted that subsequent X-rays of the left foot have revealed early degenerative arthritis affecting the first metatarsophalangeal (MTP) joint. 

A service periodic examination in December 1985 only noted a scar.  Physical examination was normal.  On a service periodic examination in December 1989, the Veteran noted the motorcycle accident.  A broken left wrist with no residuals, left great toe DJD, and scars were noted.  The remainder of the physical examination was normal.  

In June 1989, the Veteran complained of pain in the feet and ankles.  He was given non-steroidal anti-inflammatory medication and returned to duty.  

The Veteran was afforded VA spine and joints examinations in July 1992.  The Veteran complained of lower back pain, right knee pain, right elbow pain, left wrist pain, and bilateral great toe pain after a motorcycle accident in 1984.  The examiner stated that the Veteran's right ankle pain is chronic tendinitis of the peroneal musculature.  The examiner also diagnosed bilateral great toe pain at the MTP joints, and that this was an early sign of DJD of these toes.

VA examinations were conducted in December 1993.  The examiner stated that X-rays of the Veteran's left ankle show some previous ankle sprain trauma, including old avulsion fractures of the medial malleolus of the left ankle.  X-rays of the feet bilaterally show some very mild degenerative change with joint space narrowing and sclerosis about the MTP joints on both feet.  

An October 2008 private right ankle X-ray was normal.  An X-ray showed mild degenerative changes of the right first MTP joint.  Mild degenerative disk disease within the lower cervical spine was also found on X-ray.

VA examinations were conducted in October 2009.  The Veteran could not pinpoint when his cervical pain started, but indicated that it was not as far back as his 1984 motorcycle accident.  The Veteran stated that his left ankle started bothering him in 1980 or so.  He was running or jumping while in the service, off a truck, and sprained his left ankle.  The examiner noted that no such incident was contained in his STRs.  The Veteran states that he injured his right great toe during his motorcycle accident in 1984.  Upon review of the records, the examiner noted that multiple times in the record it is noted that his toe injury at the time of his motorcycle accident was to his left great toe.  The examiner did not find any mention of a right great toe condition in the STRs.  X-rays of the left ankle show no acute fractures, dislocations or any significant degenerative joint disease.  There was a very small fleck off the medial malleolus that is well corticated and did not indicate any acute injury - possibly an old injury.  The examiner could not find a specific diagnosis to explain the left ankle pain, as there were no objective findings to support any anatomic diagnosis.  The examiner also diagnosed DDD of the cervical spine, and DJD of the right first MTP joint.  

A VA cervical spine examination was conducted in November 2014.  After an examination and review of the Veteran's electronic folder, the examiner stated that it is less likely than not that the current chronic cervical spine DJD/DDD is related to or had its onset during service.  The examiner noted that no treatment for cervical spine condition is reported in STRs including at the time of motorcycle accident in 1984.  The Veteran claimed a head injury in 1992 and medical literature supports the association of head injury with cervical spine injury; however the 1992 VA examination reported the Veteran's history of headaches with impression of head injury with no apparent residuals.  The examiner also noted that no symptoms of neck pain or diagnosis of a cervical spine condition is reported in the 1992 VA examination.

A VA left ankle examination was conducted in November 2014.  After an examination and review of the Veteran's electronic folder, the examiner stated that the Veteran's current chronic left ankle condition (osteoarthritis of the left ankle) is less likely than not related to his military service.  The examiner noted that no treatment for a left ankle condition is noted in STRs including at the time of motorcycle accident in 1984.  The examiner also noted that the 1993 VA examination X-ray reports noted a fracture fragment left medial malleolus.  The Veteran was treated for a right ankle condition/sprain in service.  

A VA right foot examination was conducted in November 2014.  The examiner noted that left toe pain was reported at the time of the in-service injury; no right foot injury was noted.  DJD of the right first MTP joint was first diagnosed in 1992.  Without a right foot injury reported in service, the examiner opined it is less likely than not that the Veteran's current right foot and great toe condition were related the in-service motorcycle accident.

To the extent that the Veteran himself believes that his current disabilities of the cervical spine, left ankle, and right foot are related to his active service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a such disability or arthritis requires medical testing and medical expertise to determine.  Moreover, whether any symptoms in service or following service are in any way related to his current cervical spine, left ankle, and right foot disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinions regarding the etiology of his current disabilities of the cervical spine, left ankle, and right foot are not competent medical evidence. 

The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  The examiners opinions are consistent with the competent and credible evidence of record, and provide well-reasoned rationales for the conclusions reached.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board notes the contention of the Veteran that because he is in receipt of service connection for multiple disabilities from the in-service motorcycle accident, then his cervical spine, left ankle, and right foot disabilities should be service connected as well.  However, several VA examiners noted the in-service treatment records showing complaints and diagnoses of the conditions which formed the basis for the RO's granting of service connection.  Regarding the issues on appeal, examiners noted the lack of any in-service complaints or treatment in arriving at their negative opinions regarding the Veteran's claims.  The Board affords the lack of in-service documentation of cervical, left ankle, and right foot complaints, to include at the time of his MVA in 1984, to be more probative than the Veteran's later assertions that he had right foot complaints since his MVA and that he injured his left ankle during service.  With regard to the cervical spine claim, the Veteran specifically indicated during his October 2009 VA examination that his pain did not go back as far as the MVA.  Thus, the Board affords the November 2014 VA examiners' opinions more probative value.  See generally, AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (recognizing that lengthy periods of time without symptoms or treatment can weigh against a claim).  
In summary, there is no competent evidence showing any cervical spine, left ankle, or right foot conditions in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current cervical spine, left ankle, or right foot conditions are related to service.  Accordingly, service connection for disabilities of the cervical spine, left ankle, and right foot is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration must be given to a Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 
The Veteran is in receipt of service connection for degenerative arthritis and disc disease of the thoracolumbar spine, rated 20% from November 6, 2008, and 40 percent disabling from November 21, 2014; and unspecified depressive disorder rated 10 percent disabling from November 6, 2008.  The following service-connected disabilities were rated zero percent disabling from June 11, 1992, and rated 10 percent disabling as of November 6, 2008: traumatic arthritis, left great toe, status post left wrist fracture (minor extremity), chronic right ankle sprain with peroneal tendonitis, and a scar of the right eyebrow.  The following service-connected disabilities are rated zero percent disabling: scar of the right elbow; and road rash scars of the right shoulder, right lower flank, left shoulder, left elbow, and right anterior legs.  The Veteran's combined rating was 50 percent from November 6, 2008 and 70 percent from November 21, 2014, with consideration of the bilateral factor.  Therefore, he meets the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a) as of November 21, 2014.  However, upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim at any point during the appeal.

In March 2009, the Veteran requested a TDIU.  He stated that he last worked in sales in March 2008.  He stated that he finished three years of college.  

A September 2009 psychiatric treatment note revealed that the Veteran completed three years of college and has an associate's degree.  A VA examination was conducted in October 2009.  The Veteran stated he last worked in March of 2008.  He noted that he had also acquired his real estate license during that time and worked at other side type jobs.  He said he was laid off a sales position, and since then has been unable to find work.  He has also tried to get back into the civil service, but has not been able to find any positions.  The Veteran stated that his employment functioning was somewhat limited by physical pain at times, but he is seeking work and feels he would be able to handle jobs that did not put specific demands on him for certain types of physical activity.  Psychologically he is eager and willing to work in any job that he could manage physically.
A March 2010 private treatment note revealed the Veteran requested a statement so he could obtain special consideration for employment in a government job as a disabled veteran.  He was looking for a job in sales.  He would not be able to do any physical work because a chiropractor gave him a five pound lifting restriction.

A decision of the SSA dated in December 2009 found that the Veteran was not disabled and his claim for disability benefits was denied.

A June 2010 private treatment note revealed the Veteran obtained a job as a materials management supervisor.  The Veteran was not certain what level of physical activity this job will require, nor was he certain that the employer will accommodate his disability.  The Veteran currently required a mid-day nap to recover his strength.

A VA examination request dated in November 2011 noted that the Veteran was an employee at a VA medical facility.  In a letter dated in December 2011, the Veteran's private physician stated that he would benefit from accommodations at work to include a sit to stand desk to allow him to change position frequently as well as an electric scooter to allow him to complete his work when needed to walk long distances.

In a September 2104 letter, the Veteran's spouse stated that his health has steadily declined over the last five years due to the pain from his service connected injuries.  She also stated that he takes leave under the Family Medical Leave Act (FMLA) because of severe pain.  She noted that the Veteran really should not be working at all, but he must because of their many financial responsibilities.  The Veteran has to get up at least one and a half hours early before work just to get his pain medications working so he can drive to work. 

In an October 2014 email from a VA employee, it was noted that the Veteran was an employee at a VA medical facility.  

A VA mental disorders examination was conducted in November 2014.  The examiner noted that the Veteran graduated from high school and completed a number of college credits.  He has a history of working in the automotive field, real estate, and starting a personal business.  He was currently employed full-time at a VA medical facility.  He reported having solid work reviews but struggles at work due to his physical limitations.

While SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  However, this SSA decision is relevant to the issue of whether the service-connected disabilities preclude the Veteran from securing or retaining substantially gainful employment.  This evidence shows that the SSA found, even considering the Veteran's nonservice-connected disabilities of the right foot, fibromyalgia, cervical spine, right knee, left ankle, acne, and a head injury, in combination with the Veteran's service-connected disabilities, that all his disabilities are not severe enough to preclude substantially gainful employment.  This is probative evidence and it weighs heavily against the claim.

In this case, while the Veteran's service-connected physical and psychiatric disabilities undoubtedly would make his work more difficult, and accommodations must be made by the Veteran's employer, there is no medical evidence to the effect that they would prevent him from working because he does work full time.  

The Board has also considered the Veteran's and his spouse's lay contentions and acknowledges that they are competent to give evidence about what they have experienced or observed.  However, the Board finds the Veteran's lay statements that he is unemployable lack credibility given that he was working full time as of 2014.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for left ankle disability is denied.

Entitlement to service connection for a right foot disability, to include arthritis of the right great toe is denied.

Entitlement to a TDIU is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


